          Case 2:20-cv-05540-TJS Document 7 Filed 12/29/20 Page 1 of 9




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ERICA INTZEKOSTAS, as Attorney-in-   :                CIVIL ACTION
Fact for ZENA INTZEKOSTAS            :
                                     :
            v.                       :
                                     :
ATRIA CENTER CITY, ATRIA SENIOR      :
LIVING, INC., WG CENTER CITY SH, LLC :
and WG SG SENIOR LIVING HOLDINGS :
LLC                                  :                NO. 20-5540

                                     MEMORANDUM

Savage, J.                                                            December 29, 2020

       Moving for remand of this action removed from the state court on the basis of

diversity of citizenship pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, the plaintiff

argues that removal was untimely because the defendants did not remove the action

within thirty days of service of the complaint. The defendants contend they removed the

case within thirty days of ascertaining the amount in controversy when they received the

plaintiff’s settlement demand several months later.

       We conclude that the complaint provided notice that the amount in controversy

exceeds $75,000.00. Accordingly, because the thirty-day removal period was triggered

when the defendants received the complaint, removal two months later was untimely.

Therefore, we shall remand the action.

                                       Background

       On March 6, 2020, the plaintiff, Erica Intzekostas, as attorney-in-fact for her

mother Zena, commenced this action in the state court against the owners and

operators of Atria Center City (“Atria), the assisted living facility where Zena resided for

approximately one year. Between March 16 and May 5, 2020, the three removing
             Case 2:20-cv-05540-TJS Document 7 Filed 12/29/20 Page 2 of 9




defendants, Atria Center City, Atria Senior Living, Inc. and WG Center City SH, LLC,1

were each served with a writ of summons. On July 27, 2020, the plaintiff filed the

complaint, together with certificates of merit in support of her professional liability claims

for nursing home negligence. The defendants implicitly acknowledge that they received

the complaint on July 27, 2020, the date it was filed in state court.2 Counsel entered an

appearance for the defendants on September 8, 2020.3 One month later, on October 9,

2020, plaintiff’s counsel emailed a demand of $2,500,000.00.4                         The defendants

removed this action on November 6, 2020.

        According to the complaint, Zena was admitted to Atria’s secured dementia unit

for assistance with activities of daily living and supervision of her medical care for

cognitive impairment and other medical conditions. Zena suffered multiple assaults by

other residents and received negligent medical care, resulting in numerous severe

injuries. The plaintiff avers that the defendants knew or should have known that Zena

was at risk of assault by other residents and they negligently failed to prevent and

investigate resident altercations.          She also claims they were negligent in providing

medical care, including a failure to properly manage, care for, monitor, document, chart,

prevent, diagnose and treat Zena’s medical conditions and injuries. She claims the

defendants committed professional and corporate negligence by mismanaging, under-

        1
          The removing defendants assert that the fourth defendant, WG SG Senior Living Holdings, LLC,
is not an existing entity and/or is not related to the facility at issue. Not. of Removal (Doc. No. 1) ¶ 6.
Because the plaintiff does not dispute this, see Pl.’s Memo of Law (Doc. No. 6) at 5, we refer to the three
removing defendants as “the defendants.”
        2
           See Not. of Removal ¶ 4. Because the defendants were served with process via writs of
summons, service of the complaint was effectuated once it was filed and the plaintiff provided them with a
copy of it via hand delivery, mail or fax. See Pa. R. Civ. P. 440.
        3
            See state court docket.
        4
            Not. of Removal ¶ 12 and Ex. “E” (Doc. No. 1-5 at ECF 41).


                                                     2
            Case 2:20-cv-05540-TJS Document 7 Filed 12/29/20 Page 3 of 9




funding and understaffing the facility, failing to train and supervise their employees, and

failing to formulate, implement or enforce adequate policies and procedures to protect

Zena and meet her needs.

       The complaint details Zena’s injuries and asserts a claim for punitive damages.

In the ad damnum clause, the plaintiff requests that judgment be entered “in an amount

in excess of the compulsory arbitration limits [of] Fifty Thousand Dollars ($50,000.00). . .

together with punitive damages.”5

       In the notice of removal filed more than three months after receiving the detailed

complaint, the defendants contend that the “case stated by the Complaint was not

removable” because the complaint “alleged only that the amount in controversy

exceeded the compulsory arbitration limits of $50,000.00.”6 They assert that the case

was not removable until they received the plaintiff’s settlement “demand in excess of

$75,000.00.” They argue that because they filed their removal notice within thirty days

of receipt of the settlement demand, removal was timely.7

       After reviewing the notice of removal and the complaint, we ordered the parties to

submit memoranda of law addressing whether the notice of removal was filed late and

whether the action should not be remanded to the state court. The defendants reiterate

their position that because the plaintiff “only . . . requests judgment in her favor in

excess of the . . . $50,000.00” state court arbitration limit, the complaint “does not state

an amount in controversy that exceeds $75,000.00.”8 They maintain that the amount-in-

       5
           Compl. (Doc. No. 1-5) ¶¶ 43-86 and ECF 37.
       6
           Not. of Removal ¶ 12.
       7
           Not. of Removal ¶ 12 and Ex. “E” (Doc. No. 1-5 at ECF 41).
       8
           Defs.’ Memo of Law (Doc. No. 5) at ECF 2.

                                                    3
              Case 2:20-cv-05540-TJS Document 7 Filed 12/29/20 Page 4 of 9




controversy requirement was not satisfied until they received the plaintiff’s “demand in

excess of $75,000.00.”9            They ignore the allegations relating to the nature of the

injuries.

        Noting the severe physical and emotional injuries alleged in the complaint

together with the claim for punitive damages, the plaintiff contends that the case was

removable when the complaint was filed.                  She argues that based on a reasonable

reading of the value of the claims in the complaint, it is apparent that the amount in

controversy “easily” exceeds the jurisdictional threshold.10                  She maintains that the

October 9, 2020 demand is irrelevant11 because the defendants were on notice of the

value of the claims when the complaint was filed and served on July 27, 2020. The

defendants did not remove the case until November 6, 2020.12

                                              Discussion

        To remove a civil action, the defendant must file the notice of removal within

thirty days of receipt of the initial pleading or within thirty days of receipt of an “amended

pleading, motion, order or other paper from which it may first be ascertained that the

case is one which is or has become removable.”                       League of Women Voters of

Pennsylvania v. Commonwealth of Pennsylvania, 921 F.3d 378, 383 (3d Cir. 2019)

(citing 28 U.S.C. §§ 1446(b)(1) and (3)). A removal notice

                  shall be filed within 30 days after the receipt by the
                  defendant, through service or otherwise, of a copy of the

        9
            Defs.’ Memo of Law at ECF 2.
        10
             Pl.’s Memo of Law at 5.
        11
             According to the plaintiff, the defendants are relying on the plaintiff’s demand to “circumvent
their failure” in timely removing the action. Pl.’s Memo of Law at 3.
        12
             Pl.’s Memo of Law at 4-6.


                                                     4
          Case 2:20-cv-05540-TJS Document 7 Filed 12/29/20 Page 5 of 9




                initial pleading setting forth the claim for relief upon which
                such action or proceeding is based.

Id. § 1446(b)(1).

       Generally, the complaint is the initial pleading triggering the thirty-day period. A

summons is not an “initial pleading” for purposes of removal. Sikirica v. Nationwide Ins.

Co., 416 F.3d 214, 222-23 (3d Cir. 2005) (quoting Murphy Bros. v. Michetti Pipe

Stringing, Inc., 526 U.S. 344, 348 (1999)). A complaint must provide notice of the

grounds for federal diversity jurisdiction. Sikirica, 416 F.3d at 223. If the allegations in

the complaint do not provide the requisite notice, the thirty-day period does not start

running until a defendant receives a pleading or other paper from which the basis for

federal jurisdiction can be ascertained. 28 U.S.C. § 1446(b)(3). Section 1446(b)(3)

provides that

                if the case stated by the initial pleading is not removable, a
                notice of removal may be filed within 30 days after receipt by
                the defendant, through service or otherwise, of a copy of an
                amended pleading, motion, order or other paper from which
                it may first be ascertained that the case is one which is or
                has become removable.

Id. § 1446(b)(3).

       The parties disagree when the thirty-day period for removing the case started

running. The answer to the question depends on whether the defendants knew or

should have known from reading the complaint that the amount in controversy exceeds

$75,000.00.

       Where “the State practice either does not permit demand for a specific sum or

permits recovery of damages in excess of the amount demanded,” the notice of removal

may assert the amount in controversy. 28 U.S.C. § 1446(c)(2)(A)(ii)-(B). In that case,



                                              5
             Case 2:20-cv-05540-TJS Document 7 Filed 12/29/20 Page 6 of 9




the removal notice must contain “a plausible allegation that the amount in controversy

exceeds the jurisdictional threshold.”      Dart Cherokee Basin Operating Co., LLC v.

Owens, 574 U.S. 81, 89 (2014).

       The defendant does “not need to prove to a legal certainty that the amount in

controversy requirement has been met.” Dart, 574 U.S. at 88-89 (citing H.R. Rep. No.

112–10, p.16 (2011) to amended § 1446).             The removing defendant’s plausible

allegation that the amount in controversy exceeds $75,000.00 is accepted unless the

plaintiff contests or the court questions it. If it is contested or questioned, the parties

may submit proof.          The court then decides, by a preponderance of the evidence,

whether the amount-in-controversy requirement has been satisfied.” Dart, 574 U.S. at

88-89 (citing § 1446(c)(2)(B)).

       Because Pennsylvania does not allow a demand for a specific sum of money

where damages are not liquidated,13 the plaintiff can only request damages in excess of

or less than the amount for determining eligibility for arbitration. Thus, we review the

removal notice and the complaint to determine whether the amount-in-controversy

requirement has been met by a preponderance of the evidence. See 28 U.S.C.

§ 1446(c)(2)(A)(ii)-(B).

                            How to Assess the Amount in Controversy

       In removal cases, the court determines the amount in controversy from a reading

of the complaint filed in the state court. Frederico v. Home Depot, 507 F.3d 188, 197

(3d Cir. 2007) (quoting Samuel-Bassett v. KIA Motors Am., Inc., 357 F.3d 392, 398 (3d

Cir. 2004)). See also Angus v. Shiley, Inc., 989 F.2d 142, 145 (3d Cir. 1993) (“The


       13
            See Pa. R. Civ. P. 1021(b).


                                               6
            Case 2:20-cv-05540-TJS Document 7 Filed 12/29/20 Page 7 of 9




general federal rule is to decide the amount in controversy from the complaint itself.”)

(citing Horton v. Liberty Mut. Ins. Co., 367 U.S. 348, 353 (1961)). “[W]e look only to the

four corners of the pleading to see if it informs the reader, to a substantial degree of

specificity, that all elements of federal jurisdiction are present.” Papp v. Fore-Kast Sales

Co., 842 F.3d 805, 816 n.10 (3d Cir. 2016) (citation and internal quotation marks

omitted).

       When the complaint does not make a demand for a precise monetary amount,

the court must “independently appraise” the claim’s value to determine if it satisfies the

amount-in-controversy requirement. See Angus, 989 F.2d at 146. It does so from a

“reasonable reading of the value of the rights being litigated.” Auto–Owners Ins. Co. v.

Stevens & Ricci Inc., 835 F.3d 388, 397 (3d Cir. 2016) (quoting Angus, 989 F.2d at 145-

46).

       The “amount in controversy is not measured by the low end of an open-ended

claim, but rather by a reasonable reading of the value of the rights being litigated.”

Auto–Owners Ins. Co., 835 F.3d at 395, 397 (quoting Angus, 989 F.2d at 146). At the

same time, estimates of the total amount of damages must be “realistic,” and the inquiry

into whether the amount in controversy is met “should be objective and not based on

fanciful, ‘pie-in-the-sky,’ or simply wishful amounts.” Samuel-Bassett, 357 F.3d at 403.

       To determine the nature and extent of the damages to be awarded, we look to

state law. We are “required to apply state law in converting the categories to monetary

sums.” Samuel-Bassett, 357 F.3d at 398 (citing Horton, 367 U.S. at 352-53).

       If punitive damages are available for one or more causes of action asserted in

the complaint under state law, they are properly considered in determining the amount



                                             7
          Case 2:20-cv-05540-TJS Document 7 Filed 12/29/20 Page 8 of 9




in controversy. Golden ex rel. Golden v. Golden, 382 F.3d 348, 356 (3d Cir. 2004)

(citing Packard v. Provident Nat’l Bank, 994 F.2d 1039, 1046 (3d Cir. 1993)). However,

if the allegations supporting the punitive damages claim are “patently frivolous and

without foundation,” or the claim “comprises the bulk of the amount in controversy,” we

cannot consider them in our calculation. Packard, 994 F.2d at 1046. Thus, we look

beyond the narrow confines of the ad damnum clause and consider the entire

complaint.

       The question here is whether the complaint put the defendants on notice that the

amount in controversy exceeds $75,000.00. If it did, section 1446(b)(1)’s thirty-day

removal clock started running on July 27, 2020, when the defendants received the

complaint, making August 26, 2020 the deadline for removal. If the complaint did not

provide notice of the amount in controversy, under section 1446(b)(3)’s “other paper”

language, the settlement demand made on October 9, 2020 triggered the thirty-day

removal period. In that event, the removal within thirty days was timely.

       We conclude the complaint informed the defendants “to a substantial degree of

specificity” that the value of the plaintiff’s claim exceeded $75,000.00.      Quoting

extensively from the hospital and nursing home medical records, the complaint details

the nature and severity of Zena’s injuries, which include hip and arm fractures, facial

bruising, wounds and infections, dehydration, malnutrition and medication errors,

requiring numerous visits to the hospital.

       The complaint also asserts a claim for punitive damages, alleging that the

defendants’ conduct was “intentional, outrageous, willful, wanton and exhibited a

reckless indifference to [Zena’s] health and well-being.” A reasonable person would not



                                             8
            Case 2:20-cv-05540-TJS Document 7 Filed 12/29/20 Page 9 of 9




consider the claim for punitive damages “patently frivolous and without foundation” in

light of the conduct alleged in the complaint. Based on a “reasonable reading of the

value” of the plaintiff’s claims, we find, by a preponderance of the evidence, that the

complaint informed the defendants to a substantial degree of specificity that the amount

in controversy exceeds $75,000.00.

       The defendants’ contention that the complaint must demand at least $75,000.00

to satisfy the amount in controversy is incorrect. Section 1446(c) of the removal statute

contemplates the precise situation here where the state practice does not permit a

demand for a certain sum and permits the plaintiff to request damages in excess of a

certain amount.14 The number $75,000.00 has no relevance to the state court. The

arbitration threshold of $50,000.00 does. It determines whether the case is eligible for

arbitration. It does not determine the amount in controversy or the value of the claim.

                                            Conclusion

       The complaint informed the defendants “to a substantial degree of specificity”

that the value of the plaintiff’s claim exceeded $75,000.00. The defendants did not

remove the action until 102 days after they received the complaint. Therefore, because

the removal was untimely, we shall remand the action.




       14
          The defendants rely on Rosenfield v. Forest City Enterprises, L.P., 300 F. Supp. 3d 674 (E.D.
Pa. 2018), Sultan v. AIG Cas. Ins., No. CV 20-935, 2020 WL 4584174 (E.D. Pa. Aug. 10, 2020) and
White v. Gould, No. CIV. A. 91-6531, 1992 WL 7032 (E.D. Pa. Jan. 9, 1992). Although the complaints in
those cases “contained the same ad damnum clause . . . seeking an amount in excess of $50,000,” they
involved pre-suit, not post-complaint communications. They are not applicable.


                                                  9
